DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Claims 21-23, 26, 28-32, and 34-40 remain pending and under prosecution.

Claim Objections
Claim 30 and 36 is objected to because of the following informalities:
Claim 30: “a distal funnel” should be “the distal funnel.”  It is also noted that Claim 30 recites limitations that are similarly recited in Claim 21.  
Claim 36: “maker delivery device” should be “marker delivery device.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 31, the recitation of “a cutter” and “a cutter received in the cannula” is indefinite because it is unclear if there is more than one cutter claimed.  While it is assumed that the two are one and the same, clarification is requested.
Claims 32 and 34-35 are rejected by virtue of dependence on Claim 31.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark et al (US Pat No. 8062230) in view of Quick et al (US Pub No. 20070032740) and Breitweiser (US Pat No. 7850650), or alternatively, in view of Parihar et al (US Pub No. 20100160824) or Speeg et al (US Pub No. 20080200836).


wherein the cannula includes a transverse tissue receiving aperture (Figure 4A top, Col.5: 42-43), wherein the cutter is configured to sever samples from tissue received through the transverse tissue receiving aperture (the office takes Official Notice that this is the manner tissue samples must be received with the biopsy device in Figure 4A, which is very known in the art; also see Quick et al US Pub No. 20070032740)
the method comprising: 
(a) actuating the cutter to sever at least one tissue sample (the office takes Official Notice that this occurs prior to marking the biopsy site, as is well established in the art Col.5: 25-27; also see Quick et al (US Pub No. 20070032740); 
(b) communicating the at least one tissue sample to the device, which necessarily occurs after severing tissue, as is well established in the art, also see Quick et al (US Pub No. 20070032740); 
(c) removing the at least one tissue sample, which necessarily occurs before marking the biopsy site, as is well established in the art (Col.2: 66-Col.3: 2; also see Quick et al (US Pub No. 20070032740); 
(d) inserting a plug adaptor 26 into the biopsy device, best seen in Figure 5, 5A, and 6-8 (Col.5: 25-31, step 100); and 
(e) inserting a maker delivery device 10 into the cutter via the plug adaptor to mark a biopsy site, best seen in Figure 6-8 (Col.5: 32-40, step 110). 

Quick et al teach that it is well known in the art to provide a biopsy device with a removable tissue sample holder configured to receive one or more tissue samples severed by the cutter 30 (0033), the tissue sample holder includes a chamber 14, a tray 25 disposed in the chamber, such that there is communicating the at least one tissue sample to the tray of the tissue sample holder, best seen in Figure 5A-E (0029, 0033) and removing the tray and the at least one tissue sample together from the chamber (0004, 0033).  Thus Quick et al teach an effective tissue sample holder for use with a biopsy device to effectively collect and remove the sampled tissue.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the biopsy device of Marker et al such that there is included a tissue sample holder, wherein the tissue sample holder is configured to receive one or more tissue samples severed by the cutter, the tissue sample holder includes a chamber, a tray disposed in the chamber, such that there is communicating the at least one tissue sample to the tray of the tissue sample holder and removing the tray and the at least one tissue sample together from the chamber, as taught by Quick et al to effectively provide a manner to collect and subsequently remove the tissue, such that in combination, after removing the tray, there is 
Mark et al disclose the plug adaptor is configured to aid insertion of a proximal end of the cutter into a lumen of the plug adaptor, best seen in Figure 5-5A (Col.4: 28-36). 
However, Mark et al in combination with Quick et al do not expressly disclose a distal funnel defined by the plug adaptor at a distal end of the lumen.  Breitweiser teach that it is well-known in the art to provide an analogous lumen 50 defining a distal funnel 53 defining at least a portion of the lumen and positioned at a distal end of the lumen to effectively aid the insertion of shaft 70 into the lumen from a distal end of the lumen, best seen in Figure 2-5 (Col.5: 26-Col.6: 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mark et al as modified by Quick et al such that the body of the plug adaptor defines a distal funnel defining at least a portion of the lumen and positioned at a distal end of the lumen, as taught by Breitweiser, to effectively provide a mechanism to aid insertion of the cutter into the plug adaptor in the manner already taught by Mark et al, such that in combination a proximal end of the cutter is received within a lumen defined by the plug adaptor under the direction of the body of the plug adaptor defining a distal funnel defining at least a portion of the lumen and positioned at a distal end of the lumen.  
However, Mark et al in combination with Quick et al and Breitweiser do not expressly disclose inserting the plug adaptor into the chamber of the cup after removal of the tray.  
It is noted that Quick et al which teaches the cup and the tray for the tissue samples, is configured to have the tray be removable (0029).  After removing the tray, a skilled artisan 
Alternatively, Parihar et al teach that it is well known in the art to provide an analogous biopsy device with a cup 303 (Figure 7) such that trays 306 with sampled tissue may be removed, at which point a marker device can be introduced into the biopsy device to mark the biopsy site (0079).  Speeg et al also teach that it is well-known in the art to provide an analogous biopsy device with cup 140, 142 that holds tissue trays 160 which are removable (Figure 16), and that a marker device may be inserted into the cup to effectively mark the biopsy device after sampling (0119, 0129, 0133).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the plug adaptor and therefore the marker delivery device inserted into the chamber of the cup after removal of the tray, as taught by Parihar et al or Speeg et al, to effectively enable the marker delivery device to deposit the marker at the biopsy site after the samples have been removed from the device for analysis, since removing the tray would be an obvious step after the biopsy sample has been taken.

37.  Mark et al disclose the step of inserting the marker delivery device 10 into the cutter includes aligning a distal end of the marker delivery device with a proximal funnel 45 (proximal end of funnel shaped wall 45) of the plug adaptor, best seen in Figure 6-7 (Col.4: 18-27; Col.5: 25-45).

39.  Mark et al disclose the step of inserting the plug adaptor 26 into the chamber of Quick et al includes aligning a distal funnel 45 (distal end of funnel shaped wall 45) of the plug adaptor with the cutter, best seen in Figure 5-5A (Col.4: 18-27; Col.5: 25-31), wherein the step of inserting the marker delivery device 10 into the cutter includes aligning a distal end of the marker delivery device with a proximal funnel 45 (proximal end of funnel shaped wall 45) of the plug adaptor, best seen in Figure 6-7 (Col.4: 18-27; Col.5: 25-45).
40.  Mark et al disclose the plug adaptor includes a seal 48, wherein the step of inserting the plug adaptor into the chamber includes engaging the seal of the plug adaptor with the cutter (Col.4: 28-36).

Allowable Subject Matter
Claim 21-23, 26, and 28-30 are allowed.
Claim 31-32 and 34-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Response to Arguments
Applicant’s arguments with respect to claim(s) 36-40 above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to Claim 36, although applicant contends that Mark et al in combination with Quick et al and Breitweiser do not disclose inserting the plug adaptor into the chamber of the cup after removal of the tray, it is noted that Quick et al which teaches the cup and the tray for the tissue samples, is configured to have the tray be removable (0029).  After removing the tray, a skilled artisan would reasonably conceive that the plug adaptor of Mark et al would then be inserted into the cup, when Mark et al is modified by Quick et al, as an obvious result of including the tray, to enable the marking of the biopsy site by the marker delivery device in the biopsy device, as already taught by Mark et al, which would now also include the cup.  Further, Parihar et al and Speeg et al have been set forth to teach removing the tray and introducing the marker delivery device into the cup.
Applicant’s arguments with respect to Claims 21-23, 26, 28-32, and 34-35 have been fully considered and are persuasive.  The art rejection has been withdrawn in light of the amendment.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791